Citation Nr: 1749564	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  13-23 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for migraine and tension headaches.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a neck disability.

4.  Entitlement to service connection for an upper back disability.

5.  Entitlement to service connection for bilateral shoulder disability.

6.  Entitlement to an initial rating in excess of 10 percent for patellofemoral pain syndrome of the right knee.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs
WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

K. Underwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1983 to June 1989.

This matter is on appeal from a rating decision issued in December 2009 by a
Department of Veterans Affairs (VA) Regional Office (RO).

In October 2016, the Veteran testified before the undersigned Veteran Law Judge via live videoconference.  A transcript of the hearing has been prepared and is associated with the Veteran's electronic claims file.

The issues of neck, upper back, right shoulder, and bilateral hearing loss conditions are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  The evidence shows that the Veteran has had migraine and tension headaches with prostrating attacks that caused him to miss work at least eight times per month and subsequently leave the workforce.

2. The evidence shows that throughout the period on appeal, the Veteran had right knee patellofemoral pain syndrome with painful motion, but not a compensable level of limitation of motion.

CONCLUSIONS OF LAW

1.  The criteria for a 50 percent rating for migraine and tension headaches have been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.124a, Diagnostic Code (DC) 8100 (2016).

2. The criteria for a rating in excess of 10 percent for patellofemoral pain syndrome, right knee have not been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.71a, Diagnostic Codes 5260-5024 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural Duties

Regarding the headache, this decision grants and remands the benefits sought on appeal, the Veteran could not be prejudiced and discussion of compliance with the duty to notify and assist is moot.

Regarding the right knee, VA is required to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  When a claim has been granted and there is disagreement as to "downstream" questions, such as effective dates, the claim has been substantiated and there is no need to provide additional notice and the Court will not presume that a notice error is prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007).  The Veteran bears the burden of demonstrating any prejudice from defective (or nonexistent) notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  That burden has not been met in this case as the Veteran has not alleged such prejudice.

Next, VA has a duty to assist the appellant in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.
All identified, available medical records have been obtained and considered, including private medical records that were provided by the Veteran.  VA provided examinations and/or addendums for the Veteran's knee disabilities in February 2010 and June 2015.  The Board finds that, when viewed in total, the VA examination reports are sufficient to decide this appeal.  The examinations document subjective complaints, objective test results, and address the rating criteria and levels of functioning.  The Board has also considered the Court's holding in Correia that a joint disability examination should consider active and passive motion, in weight-bearing and non-weight-bearing, and with the range of the opposite joint.  See Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016).  

When applicable, the Board has considered evidence that addresses Correia considerations.  However, medical opinions speculating on the Veteran's level of disability would provide little to no probative value and cause unnecessary delay to the appeal process with no benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).   See Scott v. McDonald, 789 F.3d 1375, 1381   (Fed. Cir. 2015), cert. denied, 137 S. Ct. 33, 196 L. Ed. 2d 25   (2016) ("A veteran's interest may be better served by prompt resolution of his claims rather than by further remands to cure procedural errors that, at the end of the day, may be irrelevant to final resolution and may indeed merely delay resolution.")  

As VA has satisfied its duties to notify and assist the appellant, no further notice or assistance is required.

II.  Rating Analysis

Disability ratings are determined by applying the criteria set forth in VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability is resolved in favor of the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3.  The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994); Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).
 
In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999).  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  See Fenderson, 12 Vet. App. at 126-27; see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3. 

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of another.  38 C.F.R. § 4.14; see also Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran is competent to provide evidence of symptoms observable by his senses.  However, he is not competent to measure functional limitation and instability of the knee as this requires specialized testing.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board also finds the Veteran credible to report his symptoms as his statements are detailed and consistent.

Headaches

The Veteran contends that his headache conditions warrant a rating higher than 30 percent.

Headaches are rated under 38 C.F.R. § 4.124a, concerning neurological conditions. Headaches will be assigned a 10 percent rating if there are characteristic prostrating attacks averaging one in two months over the last several months and a 30 percent rating where there are characteristic prostrating attacks occurring on an average once a month over the last several months.  38 C.F.R. § 4.124a, Diagnostic Code (DC) 8100.  A maximum 50 percent schedular rating is warranted where there are very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id.

Based on the evidence, the Board finds that the criteria for a 50 percent rating for headaches have been met for the entire period on appeal.  See 38 C.F.R. § 4.124a, DC 8100.

A December 2009 VA examiner determined that the Veteran's migraine headaches were incurred in service, noting two head injuries that were recorded in his service treatment records.  See VBMS, 10/20/2009, VA Examination, Neurological Disorders.  During the examination, the Veteran reported having midfrontal aching headaches, associated with photophobia and phonophobia as well as some nausea without visual aura.  These headaches occurred approximately once or twice a week, usually lasting 1-2 hours and sometimes all day.  He stopped taking medication for these headaches, attempting to alleviate them through relaxation.  Twice a month he would have more intense, throbbing headaches with nausea/photophobia/blurry vision, but no aura, which lasted nearly all day.  He would take Advil or similar medication for these headaches.  The examiner diagnosed the Veteran with migraine without aura (occipital throbbing headaches) and tension headaches, opining that both conditions were mildly disabling overall with regard to occupational functioning.  Id. at 6.

In May 2010, the Veteran filed a notice of disagreement (NOD), asserting that he had migraines approximately twice a week.

In an October 2016 hearing, the Veteran testified that he began experiencing worsening symptoms, beginning around the same time period that he submitted his initial claim and had his December 2009 VA examination.  He noted that if he were currently employed, he would have to leave work or need be in a dark room approximately eight to ten times per month.  He asserts that the headaches were interfering with his lifestyle to the point where he resigned from his job, sold his business, and was unable to enjoy activities such as traveling or hunting.  He also provided an example of having to leave his daughter's wedding in the middle of the reception due to a migraine.  He noted that he utilized prescription medication, acupuncture, and message therapy; as well osteopathic and chiropractic medicine, but that the condition was still worsening.

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  See 38 C.F.R. 
 § 3.159(a)(2) (2016).  This may include some medical matters, such as describing symptoms, but does not necessarily include opinions on the cause or etiology of any current disability.  Jandreau, 492 F.3d 1372 (Fed. Cir. 2007).  

Here, the Board has considered the December 2009 examiner's assessments with regard to the service-connected disability at issue.  Although the examiner found that the Veteran's condition was mild, the Veteran asserted that his symptoms began to worsen around the time of that examination, resulting in his subsequent job resignation and business sale.  The Board determines that the Veteran is competent and credible to report his symptoms, as his statements are detailed and consistent.  

In summary, for the reasons and bases set forth above, and with application of the benefit-of-the-doubt rule, the Board concludes that a 50 percent rating is warranted. 38 U.S.C.A. § 5107 (b) (West 2014); Gilbert, 1 Vet. App. at 56-57.  A 50 percent disability rating represents the maximum schedular rating available under the schedular criteria of Diagnostic Code 8100. Additionally, the Board considered all potentially applicable diagnostic codes in accordance with Schafrath v. Derwinski, 1 Vet. App. 589 (1991); however, the evidence does not show headache symptoms that could be rated higher under another diagnostic code. See 38 C.F.R. §§ 4.104, 4.124a.  The evidence shows generally the same headache symptoms throughout the period on appeal such that staged ratings are not appropriate.  See Hart, 21 Vet. App. at 509-10.  

Right Knee

The Veteran contends that his right knee disability warrants a rating higher than 10 percent.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional loss-of-motion due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain. Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011); DeLuca v. Brown, 8 Vet. App. 202   (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997); 38 C.F.R. 
§ 4.59.

Standard motion of a knee joint is from 0 degrees extension to 140 degrees flexion. 38 C.F.R. § 4.71, Plate II. Limitation of leg motion is governed by Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 concerns limitation of leg flexion.
 
A zero, non-compensable rating is warranted where flexion is limited to 60 degrees and a 10 percent rating is warranted for flexion limited to 45 degrees.  A 20 percent rating is warranted where flexion is limited to 30 degrees, and a 30 percent rating is warranted for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5260.

Diagnostic Code 5261 pertains to limitation of leg extension.  A 10 percent rating is warranted where extension is limited to 10 degrees.  A 20 percent rating is warranted where extension is limited to 15 degrees.  A 30 percent rating is warranted where extension is limited to 20 degrees.  38 C.F.R. § 4.71a, DC 5261.

Under Diagnostic Code 5257, a 20 percent rating is warranted for moderate impairment from subluxation or lateral instability.  A maximum, 30 percent rating is warranted for severe impairment from recurrent subluxation or lateral instability. 38 C.F.R. § 4.71a, DC 5257.

Under Diagnostic Code 5258, a 20 percent rating is warranted where there is evidence of dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the knee joint.  38 C.F.R. § 4.71a, DC 5258.

Under Diagnostic code 5259, symptomatic removal of semilunar cartilage in the knee warrants a 10 percent rating.  38 C.F.R. § 4.71a, DC 5259.

Under Diagnostic Code 5262, 20, 30, and 40 percent ratings are warranted for malunion of the tibia and fibula with moderate knee or ankle disability, marked knee or ankle disability, and nonunion of the tibia and fibula.  38 C.F.R. § 4.71a, DC 5262.  Finally, ratings from 30 to 60 are available for ankylosis of the knee joint.  38 C.F.R. § 4.71a, DC 5256.

A claimant who had both limitation of flexion and limitation of extension of the same leg may be rated separately under Diagnostic Codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg. However, separate ratings require separate compensable symptomatology. VAOPGCPREC 9-2004 (2004), 69 Fed. Reg. 59,990 (2004).
A claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  However, separate ratings require separate compensable symptomatology.  VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56,704 (1998); VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63604 (1997).

Diagnostic Code 5024 provides that Tenosynovitis is to be rated as degenerative arthritis.  Under DC 5003, degenerative arthritis, when established by x-ray findings, will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate DCs, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003. 

Turning to the evidence of record, the Veteran had knee and lower leg VA examinations in March 2010 and June 2015.  He reported pain with daily physical activities, flare-ups, and functional loss during both examinations.  Range of motion testing was not conducted during the March 2010 examination.  During the June 2015 examination, range of motion was from 0 to 120 degrees of flexion.  Pain, weakness, fatigability or incoordination were found to limit functional ability.  With flare-ups, flexion measured 110 degrees with no decrease in extension.  Imaging studies showed the presence of traumatic arthritis.  Patellofemoral pain syndrome was diagnosed.  Pursuant to Correia, active motion, weight-bearing, and opposite joint range were tested.  Passive motion was not considered; however, this testing would provide little to no probative value and cause unnecessary delay to the appeal process with no benefit to the Veteran.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Indeed, it is difficult to conceive of an instance where passive range of motion (i.e. a third party manipulating the joint) would yield more favorable results of limitation than a veteran using his or her own impaired ligaments and muscles to manipulate the joint.  See VBMS, 03/17/2010, VA Examination; VBMS, 07/07/2015, C&P Exam.

The RO rated the patellofemoral pain syndrome with an analogous disability, as it is not specifically listed in the rating schedule.  The arthritis in the Veteran's right knee has been rated at 10 percent under Diagnostic Code 5260-5024 for degenerative arthritis substantiated by x-ray evidence.  The evidence shows painful motion and function limitation, but does not support a compensable rating for limitation of motion, which requires 45 degrees or less flexion and 10 degrees or more extension.  Indeed, even at the recent June 2015 examination, showing the most limitation when considering DeLuca factors such as pain and weakness after repetition and during flare-ups, the Veteran had flexion to 110 degrees and extension to 0 degrees.  The examiner considered the functional limitations of pain, weakness, fatigue, and incoordination when assigning these measurements in compliance with DeLuca, 8 Vet. App. at 202.  When the limitation of motion of the specific joint or joints involved is non-compensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, DC 5003.

Regarding instability, treatment records and examination reports show normal right knee stability with no instability noted on objective testing.

All possible applicable diagnostic codes have been considered in compliance with Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), but the Veteran could not receive a higher disability rating for his knees during this period based on the evidence.  See 38 C.F.R. § 4.71a.  There is no evidence of ankylosis or meniscal conditions per the examination reports, as such DC 5256 does not apply.  Further, there was no evidence of dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the knee joint, pursuant to DC 5258 or symptomatic removal of semilunar cartilage pursuant to 5259.  Finally, the record did not show malunion of the tibia and fibula with moderate knee or ankle disability, marked knee or ankle disability, and nonunion of the tibia and fibula pursuant to DC 5262.

The knee symptoms were generally consistent during the period on appeal such that staged ratings are not appropriate. See Hart, 21 Vet. App. at 509-10.  

Regarding the Veteran's statements in support of the claim, he is competent to provide evidence of symptoms observable by his senses.  However, he is not competent to measure functional limitation and instability of the knee as this requires specialized testing.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board also finds the Veteran credible to report his symptoms as his statements are detailed and consistent.

Based on the record, the Board finds that the criteria for a rating in excess of 10 percent for right knee disability have not been met for any portion of the rating period on appeal.  See 38 C.F.R. § 4.124a, DC 8100.  


ORDER

A 50 percent rating for migraine and tension headaches is granted.

A rating in excess of 10 percent for left knee arthritis with limited motion is denied.


REMAND

Although the Board regrets further delay, additional development is needed for the Veteran's neck, upper back, right shoulder, and bilateral hearing loss claims.  

Neck, Shoulder, and Upper Back Conditions

Service treatment records and the Veteran's testimony show that he suffered from a head injury after a pipe/pole fell and hit him on the back of his head during active duty.  The Veteran testified that he estimated the pipe to be approximately 10 to 12 feet long with an eight inch circumference.  He asserted that he did not have on a hard hat at the time and was taken to the hospital after the accident.  He also reported that he was in a car accident in 2003, but noted that he was already being treated for his neck, shoulder, and back pain before this accident.  See VBMS, 10/04/2016, Hearing Transcript; VBMS, 04/13/2011, Correspondence; VBMS, 04/13/2011 Statement in Support of Claim, VBMS, 01/11/2016, STR - Medical, A., 91-95.

Regarding the Veteran's neck and shoulder pain, private treatment records show evidence of disc protrusion eccentric to the left at C5-6, causing mild central canal stenosis; small midline disc protrusions at C3-4, C4-5 without stenosis; mild multilevel foraminal narrowing; mild to moderate right foraminal narrowing at C4-5; and multilevel degenerative facet disease.  VBMS, 02/10/2017, Medical Treatment Record - Non-Government Facility at 3.  The Veteran testified that he cannot turn his neck on some days, making tasks such as driving difficult.  He complained of neck and shoulder pain at a December 2009 VA TBI examination.  See VBMS, 03/02/2010 at 20.  He complained of neck and shoulder pain during a February 2010 VA primary care appointment.  Id. at 10.  He also stated that the pain, which included his upper shoulders, was "worse and worse and worse" during a July 2010 private urgent care examination.  VBMS, 04/13/2011, Medical Treatment Record - Non-Government Facility at 1.

Regarding the Veteran's upper back, during the July 2010 urgent care visit, he noted pain for the past two years and included his whole spine in his assertions of worsening pain.  During this visit, the provider noted diffuse atypical back pain with limited physical findings.  See VBMS, 04/13/2011, Medical Treatment Record - Non-Government Facility.

The Veteran asserts that the pipe accident caused his neck, shoulder, and upper back pain.  As previously noted, he is competent to report symptoms and experiences observable by his senses.  However, he is not competent to diagnose or determine the etiology of complex medical diagnoses.  As musculoskeletal diagnoses require specialized training, a medical opinion regarding the etiology of these conditions is required.  See 38 C.F.R. § 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Veteran was never afforded a VA examination in connection with his claims of service connection for neck, upper back, and shoulder conditions.  Accordingly, he should be provided with examinations and medical opinions that address the nature and etiology of each condition.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board also notes that the Veteran testified that he requested an MRI from a VA provider who stated that he did not need one because "he could see everything from the x-ray."  Evidence of an x-ray conducted on the Veteran's neck and/or upper back does not appear to be included in the Veteran's claims file; therefore appropriate attempts should be made by the AOJ to locate this treatment record.

Hearing Loss

In October 2009, a VA examiner found that audiological test results exhibited an asymmetrical hearing loss with left hearing worse than right.  The right side thresholds were within normal limits through 3kHz, then sloped to a moderate sensorineural loss through 8kHz.  On the left, thresholds were within normal limits through 1kHz, then sloped to a mild to moderately severe sensorineural hearing loss.  The examiner noted that the Veteran reported a number of noise exposures, including time as a range coach using live fire with no hearing protection.  It was also noted that the Veteran's post-service employment included work as a relief supervisor for approximately 11 years at a paper factory, where he wore hearing protection.  The examiner determined that it was less likely than not that the Veteran's hearing loss was related to noise exposure during his military service, as his exit test indicated no change or improvement when compared to the entrance examination.

At the October 2016 hearing, the Veteran reiterated that he believed his hearing damage was incurred in service, reporting that he would work 8 hour days as a range coach.  He believed that his left ear was worse than his right because he would remove his left ear protection to hold conversations with the students he was instructing.  He stated that although he worked in a factory for 11 years as a relief supervisor, he was rarely on the floor.  He pointed out that it was a union facility and he was a manager and an administrator who was "hardly on the floor at all."  He noted that his noisiest position was handling outside sales.  Here, about half of the time, he would go to an area of the floor located outside of the entrance of the actual plant/working floor area in order to interact with employees.

Regarding the Veteran's hearing loss statements, he is competent to report symptoms and experiences observable by his senses but not to diagnose or determine the etiology of hearing loss, as this requires specialized training.  See 38 C.F.R. § 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, it appears that the October 2009 examiner did not fully understand the nature of the Veteran's duties and actual exposure of noise at his civilian workplace when she made the etiological determination.  

Although the examiner's rationale pointed to the similarity in the entrance and exit hearing examinations, in light of the examiner's notes regarding the Veteran's factory noise exposure and Veteran's testimony clarifying the actual extent to noise exposure at his civilian workplace, a new medical opinion is warranted.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain any outstanding VA and/or private treatment records and associate them with the claims file. 

2. Thereafter, schedule the Veteran for an in-person VA examination or examinations by an appropriate examiner to determine whether at any time during the pendency of the appeal the Veteran has had a neck, shoulder, and/or upper back disability, and if so, whether such is/are related to military service.  The electronic claims file must be made available to and be reviewed by the examiner.  All tests deemed necessary, including x-rays, should be conducted and the results reported in detail.

After the review of the claims file and examination of the Veteran, the examiner should state all neck, shoulder, and/or upper back disabilities found, to include any arthritic conditions thereof. 

If the examiner does not find a neck, shoulder and/or upper back disability on examination or finds that a diagnosis of such is not appropriate, the examiner should give specific reasoning for that conclusion.  The Samaritan Albany General Hospital treatment records found on VBMS, 02/10/2017, Medical Treatment Record - Non-Government Facility should be discussed as well as chiropractic treatment records found on VBMS, 10/08/2008 Medical Treatment Record - Non-Government Facility and the Veteran's hearing testimony VBMS, 10/04/2016, Hearing Transcript.

If the examiner finds that a neck, shoulder, and/or an upper back disability is present, or was present at any time during the appeal period though it has since resolved, the examiner should then opine whether the Veteran's identified disability at least as likely as not (50 percent or greater probability) began in or is otherwise the result of military service, to include the Veteran's documented in-service pipe/pole head injury.

3.  The Veteran's claims folder must also be returned to the VA examiner who conducted the October 2009 VA audiology examination (or a suitable substitute if such examiner is unavailable), for the purpose of preparing an addendum opinion regarding the etiology of the Veteran's hearing disability.  The need for an additional in-person examination should be determined by the examiner.

Accordingly, the reviewer is asked to review all relevant records to include the Veteran's statements regarding the nature of his civilian factory work during the October 2016 hearing.  See VBMS, 10/04/2016, Hearing Transcript.  Based on this review, the reviewer is asked to clarify her prior opinion that the Veteran's hearing loss is related to service.  If so, what is the most likely etiology for the Veteran's hearing loss?  Specifically, is it at least as likely as not (a 50% or better probability) that such disability is related to his exposure to noise trauma in service?

4.  For all issues on remand, provide a rationale for any conclusions reached.  If the examiner(s) cannot provide the requested opinions without resorting to speculation, provide a supporting rationale as to why the opinion cannot be made without resorting to speculation.

5.  After completing the above development and any other additional development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran should be furnished with a Supplemental Statement of the Case and given the opportunity to respond.  Thereafter, the case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


							(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


